DETAILED ACTION
This Final Office Action is in response to the amendment filed 04/19/2022. Claims 1-12 and 14-20 are acknowledged as pending, with claims 1-3, 8, 9, 11, 12, 18, and 20 being currently amended.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: biasing mechanism in claims 1, 2, 7, 9, and 11.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure (i.e, a spring) described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-12 and 14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 and 14-20 of U.S. Patent No. 10,960,258. 

Claim 1 of the instant application reads on claim 1 of the ‘258 patent in that despite minor word changes, they both recite an exercise machine connector, comprising: a cable connection base adapted to attach to an end of a cable; a chamber that resides within a body of the cable connection base and adapted to receive a key through an opening of the chamber, wherein the key includes an eyelet (i.e., the term “eyelet” in claim 1 of the instant application and the “slit” in claim 1 of the ‘258 patent seem to be semantically related and are the same structure)  through which a fastener (i.e., the term “fastener” in claim 1 of the instant application and the “strap” in claim 1 of the ‘258 patent seem to be semantically related and are the same structure) can be attached; a biasing mechanism within the chamber; and a receiving groove within the chamber wherein the biasing mechanism biases the key against the receiving groove so that the key is securely fixed within the chamber.

Claim 2 of the instant application reads on claim 1 of the ‘258 patent in that despite minor word changes, they both recite an exercise machine connector, comprising a cable connection base adapted to attach to an end of a cable; a chamber that resides within a body of the cable connection base and adapted to receive a key through an opening of the chamber; a biasing mechanism within the chamber; and a receiving groove within the chamber wherein the biasing mechanism biases the key against the receiving groove so that the key is securely fixed within the chamber, 
Claim 1 of the instant application differs from claim 1 of the ‘258 patent in that it does not recite the limitation “wherein the exercise machine connector is substantially spherical in shape.”
Claim 2 of the ‘258 patent, however, recites “wherein the exercise machine connector is substantially spherical in shape.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device and claim 1 of the ‘258 patent, such that the connector is spherical shape as recited in Claim 2 of the ‘258 patent in order to have a graspable connector for a user to handle with his/her hand.


Claim 3 of the instant application reads on claim 3 of the ‘258 patent in that despite minor word changes, they both recite an “wherein the chamber is open on a first side for the key and a second side for the cable. (i.e., claim 3 of the ‘258 patent teaches one or more sides being open which encompasses the first and second sides recited within claim 3 of the instant application)

Claim 4 of the instant application reads on claim 4 of the ‘258 patent in that they both recite “wherein the key is received via a slot.”

Claim 5 of the instant application reads on claim 5 of the ‘258 patent in that they both recite “the key is T-shaped.”

Claim 6 of the instant application reads on claim 6 of the ‘258 patent in that they both recite “the biasing mechanism comprises a spring.”

Claim 7 of the instant application reads on claim 7 of the ‘258 patent in that they both recite “the biasing mechanism is arranged to urge the key against a ramp as the key is rotated so that the key advances and drops into the receiving groove.”

	Claim 8 of the instant application reads on claim 8 of the ‘258 patent in that they both recite “the exercise machine connector prevents the end of the cable from being retracted inside an exercise machine.”

Claim 9 of the instant application reads on claim 1 of the ‘258 patent in that despite minor word changes, they both recite an exercise machine connector comprising: a cable connection base adapted to attach to an end of a cable; a chamber that resides within a body of the cable connection base and adapted to receive a key through an opening of the chamber, a biasing mechanism within the chamber; and a receiving groove within the chamber wherein the biasing mechanism biases the key against the receiving groove so that the key is securely fixed within the chamber.

Claim 9 of the instant application differs from claim 1 of the ‘258 patent in that it does not recite the limitation “wherein the chamber comprises a flexible ball surrounding a rigid cage, wherein the rigid cage serves to attach the cable, and accommodate the key”

Claim 9 of the ‘258 patent, however, recites “wherein the chamber comprises a flexible ball surrounding a rigid cage, wherein the rigid cage serves to attach the cable, and accommodate the key”

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device and claim 1 of the ‘258 patent, such that the chamber comprises the flexible ball with a rigid cage of claim 9 in order to have a secure structure of attaching a cable to the connector.

Claim 10 of the instant application reads on claim 10 of the ‘258 patent in that they both recite “wherein a knot in the cable attaches the exercise machine connector to the cable.”

Claim 11 of the instant application reads on claim 11 of the ‘258 patent in that they both recite “the receiving groove and the biasing mechanism enable the key to rotate 90 degrees in one direction, but not rotate backwards in an opposite direction without pressure being applied through the key against the biasing mechanism, such pressure enabling backward rotation.”

Claim 12 of the instant application reads on claim 12 of the ‘258 patent in that they both recite “the chamber includes a ramp, a seat, and an edge that constrain [[the]] a rotational movement of the key.”

Claim 14 of the instant application reads on claim 14 of the ‘258 patent in that they both recite an exercise machine, comprising: an arm; a cable extending from the arm; and aApplication Serial No. 17/173,673Attorney Docket No. RIPTP009C13 ball attached to an end of the cable having a slot accommodating a key formed as a t- shaped linkage.
Claim 14 of the instant application differs from claim 14 of the ‘258 patent in that it does not recite the limitation “wherein the ball includes a chamber that resides within a body of the ball and is adapted to receive the key through an opening of the chamber.”
Claim 9 of the ‘258 patent, however, recites “the chamber comprises a flexible ball surrounding a rigid cage, wherein the rigid cage serves to attach the cable, and accommodate the key “ (i.e., the ball and the chamber form a connection to the cable utilizing the key structure as described in both claim 14 of the instant application and claim 9 of the ‘258 patent.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device and claim 14 of the ‘258 patent, such that the chamber comprises the flexible ball with a rigid cage of claim 9 in order to have a secure structure of attaching a cable to the connector.

Claim 15 of the instant application reads on claim 15 of the ‘258 patent in that they both recite “an actuator, wherein the actuator is coupled to the ball.”

Claim 16 of the instant application reads on claim 16 of the ‘258 patent in that they both recite “wherein the ball prevents the end of the cable from being retracted inside the exercise machine.”

Claim 17 of the instant application reads on claim 17 of the ‘258 patent in that they both recite a method of connecting an actuator to an exercise machine comprising: connecting a cable to a cable connection base by attaching an end of the cable to the cable connection base; receiving a key in a chamber connected to the cable connection base through an opening of the chamber, wherein the chamber resides within a body of the cable connection base; and biasing the key within the chamber against a receiving groove so that the key is securely fixed within the chamber.
Claim 17 of the instant application differs from claim 17 of the ‘258 patent in that it does not recite the limitation “wherein the chamber resides within a body of the cable connection base”
Claim 9 of the ‘258 patent, however, recites “the chamber comprises a flexible ball surrounding a rigid cage, wherein the rigid cage serves to attach the cable, and accommodate the key” (i.e., the ball would be considered the body of the connection base as recited in claim 14 of the instant application.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device and claim 17 of the ‘258 patent, such that the base has the chamber of claim 9 in order to have a secure structure of attaching a cable to the connector.

Claim 18 of the instant application reads on claim 18 of the ‘258 patent in that despite minor word changes, they both recite an “wherein the chamber is open on a first side for the key and a second side for the cable. (i.e., claim 18 of the ‘258 patent teaches one or more sides being open which encompasses the first and second sides recited within claim 18 of the instant application)

Claim 19 of the instant application reads on claim 19 of the ‘258 patent in that they both recite “wherein the key is t-shaped.”

Claim 20 of the instant application reads on claim 20 of the ‘258 patent in that they both recite “the key is biased utilizing a spring. (i.e., the biasing mechanism and the bias are both a spring)”

Response to Amendment
The rejections and objections of the previous Office Action are withdrawn as having been overcome by the amendment.  

	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M KOBYLARZ whose telephone number is (571)272-8096. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.M.K./Examiner, Art Unit 3784                                                                                                                                                                                           
/ANDREW S LO/
Primary Examiner, Art Unit 3784